—In an action to foreclose a mortgage, the defendant Mary Therese Lavin appeals from an order of the Supreme Court, Suffolk County (Eerier, J.), dated January 31, 1997, which, inter alia, denied her motion to vacate an order of the same court, dated October 8, 1996, granting the respondent’s motion for summary judgment upon her default in opposing the motion.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion pursuant to CPLR 5015 (a) (1) to vacate an order granting summary judgment in favor of the respondent upon the appellant’s default in opposing the motion. On the motion for summary judgment, the respondent demonstrated its entitlement to judgment as a matter of law by submitting, inter alia, a copy of the subject mortgage reciting the relevant terms of the underlying debt as well as the affidavit of an individual who was personally familiar with the mortgage account and who established the respondent’s ownership of the mortgage and the appellant’s default on the debt (see, Federal Deposit Ins. Corp. v Kaye, 224 AD2d 578; Citibank v Pierre, 213 AD2d 443; Dime Sav. Bank v Rand, 204 AD2d 261; Snyder v Potter, 134 AD2d 664). On the subsequent motion to vacate her default, the appellant did not contest the accuracy of the respondent’s claims, but merely took issue with the adequacy of the documentation submitted by the respondent. Accordingly, she failed to meet her obligation to set forth a meritorious defense to the foreclosure action (see generally, Kuriansky v Orvieto, 236 AD2d 592; Town of E. Hampton v Rodriguez, 222 AD2d 429; Kyriacopoulos v Mendon Leasing Corp., 216 AD2d 532).
We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.